Exhibit 4.3


 
LINCOLN NATIONAL CORPORATION
2014 INCENTIVE COMPENSATION PLAN
 
1. Purpose.  The purpose of the Lincoln National Corporation 2014 Incentive
Compensation Plan (the “Plan”) is to assist Lincoln National Corporation, an
Indiana corporation (the “Corporation”), and its Subsidiaries (as defined below)
in attracting, retaining, and rewarding high-quality executives, employees, and
other persons who provide services to the Corporation and/or its Subsidiaries,
enabling such persons to acquire or increase a proprietary interest in the
Corporation in order to strengthen the mutuality of interests between such
persons and the Corporation’s shareholders, and providing such persons with
annual and long-term performance incentives to expend their maximum efforts in
the creation of shareholder value.  The Plan is also intended to permit the
awarding of compensation that satisfies the qualified performance-based
compensation exemption under section 162(m) of the Code (as defined below) to
the extent deemed appropriate by the Committee (as defined below).
 
2. Definitions.  For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1:
 
(a) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with the Corporation.
 
(b) “Annual Incentive Award” means a conditional right granted to a Participant
under Section 8(c) to receive a cash payment, Stock or other Award, unless
otherwise determined by the Committee, after the end of a specified fiscal year
of the Corporation.
 
(c) “Applicable Exchange” means the New York Stock Exchange or such other
securities exchange as may, at the applicable time, be the principal market for
the Stock.
 
(d) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Deferred Stock Unit, Stock granted as a bonus or in lieu of another award, Other
Stock-Based Award, Performance Award or Annual Incentive Award, together with
any other right or interest granted to a Participant under the Plan.
 
(e) “Award Agreement” means a written or electronic document or agreement
setting forth the terms and conditions of a specific Award.
 
(f) “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee or its designee to receive the benefits
specified under the Plan upon such Participant’s death, or to which Awards or
other rights are transferred, if and to the extent permitted under Section
10(b).  If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term “Beneficiary” means the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g) “Board” means the Corporation’s Board of Directors or any committee of the
Board acting on delegated authority.
 
(h) “Change of Control” shall have the same meaning ascribed to such term in the
Severance Benefit Plan on the date immediately preceding the Change of Control.
 
(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder, and successor provisions and regulations
thereto, and other relevant interpretive guidance issued by the Internal Revenue
Service or the U.S. Treasury Department.  Reference to any specific section of
the Code shall be deemed to include such regulations and guidance, as well as
any successor provision of the Code.
 
(j) “Committee” means, at any date, each of those members of the Compensation
Committee of the Board who shall be (i) a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act, unless administration of the Plan
by “non-employee directors” is not then required in order for exemptions under
Rule 16b-3 to apply to transactions under the Plan, and (ii) an “outside
director” as defined under Code section 162(m), unless the action taken pursuant
to the Plan is not required to be taken by “outside directors” in order to
qualify for tax deductibility under Code section 162(m).  Unless otherwise
designated by the Board, the Committee shall include not fewer than three (3)
members.  In the event that fewer than three (3) members of the Committee are
eligible to serve thereon, the Board may appoint one or more of its other
members who is otherwise eligible to serve on the Committee until such time as
three (3) members of the Committee are eligible to serve.
 
(k) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 8(e).
 
(l) “Date of Grant” means (i) the date on which the Committee by resolution
selects an Eligible Person to receive a grant of an Award and determines the
number of Shares, or the formula for earning a number of Shares, to be subject
to such Award or the cash amount subject to such Award, and other material terms
of the Award, or (ii) such later date as the Committee shall provide in such
resolution.
 
(m) “Deferred Stock Unit” means a right, granted to a Participant under Section
6(f), to receive Stock, a cash payment measured based on the Fair Market Value
of Stock, or a combination thereof, at the end of a specified deferral period.
 
(n) “Disaffiliation” means a Subsidiary’s or an Affiliate’s ceasing to be a
Subsidiary or an Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Corporation, of the
stock of the Subsidiary or Affiliate), or a sale of a division of the
Corporation and its Affiliates.
 
(o) “Effective Date” has the meaning set forth in Section 11(a).
 
(p) “Eligible Person” means the Executive Officers, other officers, employees,
agents, brokers, and consultants of the Corporation or of any of its
Subsidiaries or Affiliates.  An employee on leave of absence may be considered
as still in the employ of the Corporation or a Subsidiary for purposes of
eligibility for participation in the Plan.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder, and successor provisions and rules
thereto.
 
(r) “Executive Officer” means an executive officer of the Corporation as defined
under the Exchange Act.
 
(s) “Fair Market Value” means the Fair Market Value of Stock, Awards, or other
property as determined by the Committee or under procedures established by the
Committee.  Unless otherwise determined by the Committee, the Fair Market Value
of Stock shall be the closing price of a Share, as quoted on the composite
transactions table on the Applicable Exchange, on the Date of Grant.  If there
is no regular public trading market for such Stock, the Fair Market Value of the
Stock shall be determined by the Committee in good faith and, to the extent
applicable, such determination shall be made in a manner that satisfies Code
section 409A and Code section 422(c)(1).
 
(t) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Code section 422 or any successor provision
thereto.
 
(u) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.
 
(v) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).
 
(w) “Participant” means an Eligible Person who has been granted an Award under
the Plan that remains outstanding, including a person who is no longer an
Eligible Person.
 
(x) “Performance Award” means a right, granted to a Participant under Section 8,
to receive Awards based upon performance criteria specified by the Committee.
 
(y) “Preexisting Plan” means the Lincoln National Corporation 2009 Amended and
Restated Incentive Compensation Plan.
 
(z) “Restricted Stock” means Stock granted to a Participant under Section 6(d),
that is subject to certain restrictions and to a risk of forfeiture.
 
(aa) “Restricted Stock Unit” means a right granted to a Participant under
Section 6(e), to receive Stock, subject to certain restrictions and to a risk of
forfeiture.
 
(bb) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act, or any similar law or
regulation that may be a successor thereto.
 
(cc) “Severance Benefit Plan” means the Lincoln National Corporation Executives’
Severance Benefit Plan, as it may be amended from time to time.
 
(dd) “Share” means a share of Stock.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ee) “Stock” means the Corporation’s Common Stock and such other securities as
may be substituted (or resubstituted) for Stock pursuant to Section 10(c).
 
(ff) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Section 6(c).
 
(gg) “Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Corporation
or any successor to the Corporation.
 
(hh) “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Corporation
and any of its Subsidiaries or Affiliates.  Unless otherwise determined by the
Committee, (i) if a Participant’s employment with the Corporation and its
Affiliates terminates, but such Participant continues to provide services to the
Corporation and its Affiliates in a non-employee capacity, such change in status
shall not be deemed a Termination of Employment and (ii) a Participant employed
by, or performing services for, a Subsidiary or an Affiliate, or a division of
the Corporation and its Affiliates, shall also be deemed to incur a Termination
of Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of, or
service provider for the Corporation, or another Subsidiary or
Affiliate.  Temporary absences from employment because of illness, vacation or
leave of absence, and transfers among the Corporation and its Subsidiaries and
Affiliates, shall not be considered Terminations of Employment.  Notwithstanding
the foregoing provisions of this definition, with respect to any Award that
constitutes a “non-qualified deferred compensation plan” within the meaning of
Code section 409A, a Participant shall not be considered to have experienced a
Termination of Employment, unless the Participant has experienced a “separation
from service” within the meaning of Code section 409A (a “Separation from
Service”).
 
3. Administration.
 
(a) Authority of the Committee.  The Plan shall be administered by the
Committee.  The Committee shall have full and final authority, in each case,
subject to and consistent with the provisions of the Plan, to interpret the
provisions of the Plan, select Eligible Persons to become Participants, grant
Awards, determine the type, number, and other terms and conditions of, and all
other matters relating to, Awards, prescribe Award Agreements, adopt, amend, and
rescind rules and regulations for the administration of the Plan, construe and
interpret the Plan and Award Agreements, and correct defects, supply omissions
or reconcile inconsistencies therein, establish any administrative “blackout”
period with respect to Awards that the Committee, in its sole discretion deems
necessary or advisable, and make all other decisions and determinations as the
Committee may deem necessary or advisable, for the administration of the Plan;
in each case, the determinations of the Committee need not be identical for each
Participant.  Subject to applicable law, including the requirements of Section
16 of the Exchange Act and Code section 162(m), any authority granted to the
Committee may be exercised by the full Board.  To the extent that any permitted
action taken by the Board conflicts with action taken by the Committee, the
Board action shall control.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Manner of Exercise of Committee.  Any action of the Committee shall be
final, conclusive and binding on all persons, including the Corporation, its
Subsidiaries, Participants, Beneficiaries, transferees under Section 10(b), or
other persons claiming rights from or through a Participant, and shareholders;
provided, however, notwithstanding the foregoing, or the terms of any Award
Agreement, following a Change of Control, any determination by the Committee as
to whether “cause” or “good reason” (or any terms of similar meaning applicable
to an Award) exists, shall be subject to de novo review by the court, arbitrator
or other dispute resolution body, as applicable, in the event of a dispute.  The
Committee shall exercise its authority only by a majority vote of its members at
a meeting or, without a meeting, by a writing signed by a majority of its
members.  The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee.  The Committee may delegate to officers or
managers of the Corporation or any Subsidiary, or committees thereof, the
authority, subject to such terms as the Committee shall determine, (i) to
perform administrative functions, (ii) with respect to Participants not subject
to Section 16 of the Exchange Act, to perform such other functions as the
Committee may determine and (iii) with respect to Participants subject to
Section 16 of the Exchange Act, to perform such other functions of the Committee
as the Committee may determine to the extent performance of such functions will
not result in the loss of an exemption under Rule 16b-3 otherwise available for
transactions by such persons, in each case, to the extent permitted under
applicable law, and subject to the requirements and restrictions set forth in
Section 8(e).  The Committee may appoint agents to assist it in administering
the Plan.
 
(c) Limitation of Liability.  The Committee and each member thereof shall be
entitled, in good faith, to rely or act upon any report or other information
furnished to it, him or her by any Executive Officer, other officer or employee
of the Corporation or a Subsidiary, the Corporation’s independent auditors,
consultants, or any other agents assisting in the administration of the
Plan.  Members of the Committee, and any officer or employee of the Corporation
or a Subsidiary acting at the direction or on behalf of the Committee, shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Corporation with respect to any such action or
determination.
 
(d) Terms and Conditions of Awards; Award Agreements.  The terms and conditions
of each Award, as determined by the Committee, shall be set forth in an Award
Agreement, which shall be provided to the Participant receiving such Award upon,
or as promptly as is reasonably practicable, following the grant of such Award;
provided, however, the terms of a cash-based Award may, but are not required to,
be set forth in an Award Agreement.  The effectiveness of an Award shall not be
subject to the Award Agreement’s being signed by the Corporation and/or the
Participant receiving the Award, unless specifically so provided in the Award
Agreement.  Award Agreements may be amended only in accordance with Section 11
or as otherwise permitted under the applicable Award Agreement.
 
4. Stock Subject to Plan.
 
(a) Overall Number of Shares Available for Delivery.  Subject to adjustment as
provided in Section 10(c), (i) the total number of Shares reserved and available
for delivery in connection with Awards under the Plan shall be 8,100,000, and
(ii) the total number of Shares
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
with respect to which Stock Options intended to be ISOs may be granted under the
Plan shall not exceed 2,000,000.
 
(b) Application of Limitation to Grants of Awards.  No Award may be granted if
the number of Shares to be delivered in connection with such Award exceeds the
number of Shares remaining available under the Plan, minus the number of Shares
issuable in settlement of or relating to then-outstanding Awards.  The Committee
may adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments if the number of Shares actually delivered differs from the
number of Shares previously counted in connection with an Award.
 
(c) Availability of Shares Not Delivered Under Awards.  Shares subject to an
Award under the Plan that is canceled, expired, forfeited, settled in cash or is
terminated, or otherwise lapses without a delivery of Shares to the Participant,
will again be available for Awards under the Plan; except that if any such
Shares could not again be available for Awards to a particular Participant under
any applicable law or regulation, such Shares shall be available exclusively for
Awards to Participants who are not subject to such limitation.  If a Stock
Appreciation Right is settled, in part or in whole, through the issuance of
Shares, then all Shares that were covered by the exercised Stock Appreciation
Right shall not again be available for issuance under the Plan.
 
(d) Per-Person Award Limitations.  In each fiscal year of the Corporation during
any part of which the Plan is in effect, an Eligible Person may not be granted
an Award under the Plan (taking into account any similar awards granted to such
Eligible Person under the Preexisting Plan during such fiscal year) relating to
more than 2,000,000 Shares, subject to adjustment as provided in Section 10(c),
under each of the following separate provisions of the Plan:  Sections 6(b),
6(c), 6(d), 6(e), 6(f), 6(g), 6(h), 8(b) and 8(c).  In addition, the maximum
cash amount that may be earned under (i) Section 8(c) of the Plan as an Annual
Incentive Award or other annual Award payable in cash (currently or on a
deferred basis) in respect of any fiscal year of the Corporation during any part
of which the Plan is in effect by any one Eligible Person shall be $8,000,000,
and (ii) Section 8(b) as a Performance Award or other Award payable in cash
(currently or on a deferred basis) in respect of any individual performance
period by any one Eligible Person shall not exceed $8,000,000 in any 12-month
period, in each case, with such limits under the Plan taking into account any
similar awards granted to such Eligible Person under the Preexisting Plans
during such fiscal year or 12-month period, as applicable.
 
5. Eligibility.  Awards may be granted under the Plan only to Eligible Persons;
provided, however, that ISOs may be granted only to employees of the Corporation
and its Subsidiaries or parent corporation (within the meaning of Code
section 424(f)).
 
6. Specific Terms of Awards.
 
(a) General.  Awards may be granted on the terms and conditions set forth in
this Section 6, provided, however, that no Award shall be made under this
Section 6 prior to the Effective Date.  In addition, the Committee may impose on
any Award or the exercise thereof, at the Date of Grant or thereafter (subject
to Section 11(b)), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of Termination of Employment by the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Participant, and terms permitting a Participant to make elections relating to
his or her Award.  The Committee shall retain full power and discretion to
accelerate, waive, or modify, at any time, any term or condition of an Award
that is not mandatory under the Plan.  Except in cases in which the Committee is
authorized to require other forms of consideration under the Plan, or to the
extent other forms of consideration must be paid to satisfy the requirements of
Indiana law, no consideration other than services may be required for the grant
(but not the exercise) of any Award.  Any Award (other than Options and SARs) or
the value of any Award that is made under this Plan may, subject to any
requirements of applicable law or regulation, in the Committee’s or its
designee’s sole discretion, be converted into Deferred Stock Units and treated
as provided in Section 6(f).
 
(b) Options.  The Committee is authorized to grant Options to Participants on
the following terms and conditions:
 
(i) Exercise Price.  The exercise price per Share purchasable under an Option
shall be determined by the Committee, provided that such exercise price shall be
not less than the Fair Market Value of a Share on the Date of Grant of such
Option.
 
(ii) Time and Method of Exercise.  The Committee shall determine, at the Date of
Grant or thereafter, (A) the time or times at which, or the circumstances under
which, an Option may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), (B) the
methods by which such exercise price may be paid or deemed to be paid, (C) the
form of such payment, including, without limitation, cash, Stock, other Awards,
or awards granted under other plans of the Corporation or any Subsidiary, and
(D) the methods by, or forms in which Stock will be delivered or deemed to be
delivered, to Participants.
 
(iii) ISOs.  The terms of any Option intended to be treated as an ISO granted
under the Plan shall comply in all respects with the provisions of Code section
422.
 
(c) Stock Appreciation Rights.  The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
 
(i) Exercise Price.  The exercise price per Share purchasable under a SAR shall
be determined by the Committee, provided that such exercise price shall be not
less than the Fair Market Value of a Share on the Date of Grant of such SAR.
 
(ii) Right to Payment.  A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, a cash payment or Shares with
a Fair Market Value as of the date of exercise equal to the excess of (A) the
Fair Market Value of one Share on the date of exercise over (B) the exercise
price of the SAR as determined by the Committee.  The applicable Award Agreement
shall specify whether such payment is to be made in cash or Shares or both, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the SAR.
 
(iii) Other Terms.  The Committee shall determine, at the Date of Grant or
thereafter, the time or times at which, and the circumstances under which a SAR
may be exercised, in whole or in part (including based on achievement of
performance goals
 
 
 
 

--------------------------------------------------------------------------------

 
   
       and/or future service requirements), the method of exercise, method of
settlement, form of consideration payable in settlement, method by, or forms in
which any cash or Shares payable will be delivered or deemed to be
       delivered to Participants, whether or not a SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any
SAR.  SARs may be either freestanding or in tandem with other Awards.
 
(d) Restricted Stock.  The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
 
(i) Grant and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the Date of Grant
or thereafter.  Except to the extent restricted under any Award Agreement
relating to the Restricted Stock, a Participant granted an Award of Restricted
Stock shall have all of the rights of a shareholder, including the right to vote
the Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee).  During
the restricted period applicable to the Restricted Stock, subject to Section
10(b), the Restricted Stock may not be sold, transferred, pledged, hypothecated,
margined or otherwise encumbered by the Participant.
 
(ii) Forfeiture.  Except as otherwise determined by the Committee, upon a
Participant’s Termination of Employment during the applicable restriction
period, Restricted Stock that is at that time subject to restrictions shall be
forfeited and reacquired by the Corporation; provided that the Committee may, in
its discretion, in any individual case provide for waiver, in whole or in part,
of restrictions or forfeiture conditions relating to Restricted Stock.
 
(iii) Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock (substantially in the form below), and may require that the
Corporation retain physical possession of the certificates and that the
Participant deliver a stock power to the Corporation, endorsed in blank,
relating to the Restricted Stock.
 
The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Lincoln National Corporation 2014 Incentive Compensation Plan and an Award
Agreement.  Copies of such Plan and Agreement are on file at the offices of
Lincoln National Corporation, 150 North Radnor-Chester Road, Radnor, PA
19087-5238.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) Dividends and Splits.  As a condition to the grant of an Award of
Restricted Stock (subject to Section 10(k)), the Committee may require that any
cash dividends paid on a share of Restricted Stock be automatically reinvested
in additional Shares of Restricted Stock or applied to the purchase of
additional Awards under the Plan.  Unless otherwise determined by the Committee,
Stock distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock, with respect to which
such Stock or other property has been distributed.
 
(e) Restricted Stock Units.  The Committee is authorized to grant Restricted
Stock Units to Participants on the following terms and conditions:
 
(i) Grant and Restrictions.  Restricted Stock Units shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the Date of Grant
or thereafter.  A Participant to whom Restricted Stock Units are awarded shall
have no rights as a shareholder with respect to the Shares represented by the
Restricted Stock Units, unless and until Shares are actually delivered to the
Participant in settlement thereof.  The Award Agreement for Restricted Stock
Units shall specify whether, to what extent, and on what terms and conditions,
the applicable Participant shall be entitled to receive payments of cash, Stock
or other property corresponding to the dividends payable on the Stock (subject
to Section 10(k)).
 
(ii) Forfeiture.  Except as otherwise determined by the Committee, upon a
Participant’s Termination of Employment during the applicable restriction
period, Restricted Stock Units that are at that time subject to restrictions
shall be forfeited and cancelled by the Corporation; provided that the Committee
may, in its discretion, in any individual case provide for waiver, in whole or
in part, of restrictions or forfeiture conditions relating to Restricted Stock
Units.
 
(iii) Bookkeeping of Awards.  Unless otherwise specified by the Committee,
Restricted Stock Units shall be credited as of the Date of Grant to a
bookkeeping reserve account maintained by the Corporation.
 
(f) Deferred Stock Units.  The Committee is authorized to grant to Participants
Deferred Stock Units, which are rights to receive Shares, cash measures based on
the value of a Share, or a combination thereof at the end of a specified
deferral period.  Unless otherwise specified by the Committee, Deferred Stock
Units shall be credited as of the Date of Grant to a bookkeeping reserve account
maintained by the Corporation under the Lincoln National Corporation Deferred
Compensation and Supplemental/Excess Retirement Plan or its successor (the
“Deferred Compensation Plan”) in units which are equivalent in value to
Shares.  Once credited to such account, Deferred Stock Units shall be governed
by the terms of the Deferred Compensation Plan.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(g) Bonus Stock and Awards in Lieu of Other Obligations.  The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations to pay cash or deliver other property under the Plan, or under
other plans or compensatory arrangements.  Stock or Awards granted hereunder
shall be subject to such other terms as shall be determined by the Committee.
 
(h) Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Stock, as deemed by the Committee to be
consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Corporation or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified
Subsidiaries.  The Committee shall determine the terms and conditions of such
Awards.  Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, or other property, as the Committee shall
determine.  Cash awards, as an element of or supplement to any other Award under
the Plan, may also be granted pursuant to this Section 6(h).
 
(i) Dividend Equivalents.  The Committee is authorized to grant dividend
equivalents to Eligible Persons under which such Eligible Persons shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee, and subject to
Section 10(k)) equivalent to the amount of cash dividends paid by the
Corporation to holders of Shares with respect to a number of Shares determined
by the Committee.  Subject to the terms of the Plan and any applicable Award
Agreement, such dividend equivalents may have such terms and conditions as the
Committee shall determine.  Notwithstanding the foregoing, (i) the Committee may
not grant dividend equivalents to Eligible Persons in connection with grants of
Options or SARs to such Eligible Persons, and (ii) no dividend equivalent
payments shall be made to a Participant with respect to any Award prior to the
date on which all conditions or restrictions relating to such Award (or portion
thereof to which the dividend or dividend equivalent relates) have been
satisfied, waived or lapsed.
 


7. Certain Provisions Applicable to Awards.
 
(a) Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone,
in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Corporation, any
Subsidiary, or any business entity to be acquired by the Corporation or a
Subsidiary, or any other right of a Participant to receive payment from the
Corporation or any Subsidiary.  Such additional, tandem, and substitute or
exchange Awards may be granted at any time.  If an Award is granted in
substitution or exchange for another Award or award, the Committee shall require
the surrender of such other Award or award in consideration for the grant of the
new Award.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) No Repricing.  Except as contemplated by Section 10(c), in no event may any
Option or SAR granted under this Plan be amended to decrease the exercise price
thereof, be cancelled in exchange for cash or other Awards, or in conjunction
with the grant of any new Option or SAR with a lower exercise price, or
otherwise be subject to any action that would be treated, under the Applicable
Exchange listing standards or for accounting purposes, as a “repricing” of such
Option or SAR, unless such amendment, cancellation or action is approved by the
Corporation’s shareholders.
 
(c) Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or SAR exceed a period of ten (10) years from the Date of Grant (or such
shorter term as may be required with respect to an ISO under Code section 422).
 
(d) Form and Timing of Payment Under Awards; Deferrals.  Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the
Corporation upon the exercise or settlement of an Award may be made in such
forms as the Committee shall determine, including, without limitation, cash,
Stock, other Awards or other property, and, except with respect to Options or
SARs which shall not be subject to deferral, may be made in a single payment or
transfer, in installments, or on a deferred basis.  The settlement of any Award
may be accelerated (subject to Section 10(j)), and cash paid in lieu of Stock in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events (in addition to a Change of
Control).  Installment or deferred payments may be required by the Committee
(subject to Section 10(j) and Section 11 of the Plan, including the consent
provisions thereof) in the case of any deferral of an outstanding Award (other
than Options or SARs which shall not be subject to deferral) not provided for in
the original Award Agreement, and the Committee or its designee may convert such
an Award (other than Options or SARs which shall not be subject to deferral) to
Deferred Stock Units as provided under Section 6, or may be permitted at the
election of the Participant on terms and conditions established by the
Committee.  Payments may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments, or the
grant or crediting of dividend equivalents, or other amounts in respect of
installment or deferred payments denominated in Stock.
 
(e) Exemptions from Section 16(b) Liability.  It is the intent of the
Corporation that the grant of any Awards to or other transaction by a
Participant who is subject to Section 16 of the Exchange Act shall be exempt
under Rule 16b-3 (except for transactions acknowledged in writing by such
Participant to be non-exempt).  Accordingly, the composition of the Committee
shall be subject to such limitations as the Board deems appropriate to permit
transactions pursuant to this Plan to be exempt (pursuant to Rule 16b-3
promulgated under the Exchange Act) from Section 16(b) of the Exchange Act, and
no delegation of authority by the Committee shall be permitted if such
delegation would cause any such transaction to be subject to (and not exempt
from) Section 16(b) of the Exchange Act.
 
(f) Cancellation and Rescission of Awards.  The Committee may cancel any
unexpired, unpaid, or deferred Awards at any time, or rescind Awards that have
vested or been paid, and delegate this power in its discretion to the
Corporation in the applicable Award Agreements, if the Participant is not in
compliance with all applicable provisions set forth in both
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
the Award Agreement and the Plan, including, but not limited to, the Plan
provisions set forth below:
 
(i) A Participant shall not render services for any organization or engage,
directly or indirectly, in any business which, in the judgment of the
Corporation’s Chief Executive Officer or other senior officer designated by the
Committee, is or becomes competitive with the Corporation.  For Participants
whose employment has terminated, the judgment of the Chief Executive Officer or
other senior officer designated by the Committee shall be based on the
Participant’s position and responsibilities while employed by the Corporation,
the Participant’s post-employment responsibilities and position with the other
organization or business, the extent of past, current, and potential competition
or conflict between the Corporation and the other organization or business, the
effect on the Corporation’s shareholders, customers, suppliers, and competitors
of the Participant assuming the post-employment position, and such other
considerations as are deemed relevant given the applicable facts and
circumstances.  A Participant who has terminated employment shall be free,
however, to purchase as an investment or otherwise, stock or other securities of
such organization or business, so long as they are listed on a recognized
securities exchange or traded over-the-counter, and such investment does not
represent a greater than five percent (5%) equity interest in the organization
or business.
 
(ii) A Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any confidential information or material relating to
the business of the Corporation that is acquired by the Participant, during
employment with the Corporation, except as Participant may be required to
disclose by any applicable law, order, or judicial or administrative proceeding.
 
(iii) A Participant shall disclose promptly, and assign to the Corporation all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Corporation, relating in
any manner to the actual or anticipated business, research or development work
of the Corporation and shall do anything reasonably necessary to enable the
Corporation to secure a patent where appropriate in the United States and in
foreign countries.
 
(iv) If requested by the Corporation, prior to or in connection with the
exercise, settlement, payment or delivery of an Award, the Participant shall
certify on a form acceptable to the Corporation that he or she is in compliance
with the terms and conditions of the Plan and, if applicable, the Award
Agreement.  Failure to comply with the provisions of this Section 7(f) prior to,
and, for certain Participants as specified in their applicable Award Agreements,
during the six (6) months after, any exercise, payment or delivery of an Award
shall cause such exercise, payment or delivery to be rescinded immediately,
unless the Committee or its designee in its discretion, in any individual case
provides for waiver in whole or in part of compliance with the provisions of
this Section 7(f).  The Corporation shall notify the Participant of any such
rescission as soon as reasonably practicable after such exercise, payment or
delivery.  Within ten (10) days after receiving such a notice from the
Corporation, the Participant shall pay to the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Corporation the amount of any gain realized on an Award granted pursuant to
Section 6(b), or payment received from an Award granted pursuant to Sections
6(c), (d), (e), (f), (h), 8(b) or (c) respectively, as a
result of  the rescinded exercise, payment or delivery, pursuant to an
Award.  Such payment shall be made either in cash or by returning to the
Corporation the number of Shares that the Participant received in connection
with the rescinded exercise, payment or delivery, as the Company in its sole
discretion may determine.  In the case of any Participant whose employment is
terminated by the Corporation and its Subsidiaries without “cause” (as
defined in the applicable Award Agreement), however, a failure of the
Participant to comply with the provisions of Section 7(f)(i) after such
Termination of Employment shall not in and of itself cause rescission, or
require repayment with respect to any Award exercised, paid or delivered before
such termination, and, following a Change of Control, Section 7(f)(i) shall be
inapplicable with respect to Awards granted prior to such Change of Control.
 
(v) Recoupment.  In addition to the cancellation, rescission and recoupment
provisions set forth above, Awards granted under the Plan shall be subject to
the terms of any recoupment (clawback) policy adopted by the Corporation as in
effect from time to time, as well as any recoupment/forfeiture provisions
required by law and applicable to the Company or its Subsidiaries, including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act; provided, however, to the extent permitted by applicable law, the Company’s
recoupment (clawback) policy shall have no application to Awards following a
Change of Control of the Company.
 


8. Performance and Annual Incentive Awards.
 
(a) Performance Conditions.  The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee.  The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 8(b) and 8(c) in the
case of a Performance Award or Annual Incentive Award intended to qualify for
the qualified performance-based compensation exemption under Code section
162(m).
 
(b) Performance Awards Granted to Designated Covered Employees.  If the
Committee determines that a Performance Award to be granted to an Eligible
Person who is or may become a Covered Employee should qualify as
“performance-based compensation” for purposes of Code section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 8(b).  The maximum Performance Award to be granted to an Eligible
Person who is or may become a Covered Employee that should qualify as
“performance-based compensation” for purposes of Code section 162(m) shall be
subject to the limitation set forth in Section 4(d).
 
(i) Performance Goals Generally.  The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels
 
 
 
 

--------------------------------------------------------------------------------

 
 
 of performance and associated maximum Award payments with respect to each of
such criteria, as specified by the Committee consistent with this Section
8(b).  Performance goals shall be objective and shall otherwise
meet the requirements of Code section 162(m), including the requirement that the
level or levels of performance targeted by the Committee result in the
achievement of performance goals being “substantially uncertain.”  The Committee
may determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any performance goal, or that more than one
performance goal must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards.  Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.
 
(ii) Business Criteria.  One or more of the following business criteria for the
Corporation, as defined by the Committee, on a consolidated basis, and/or for
specified Subsidiaries, Affiliates or business unit or segments of the
Corporation (except with respect to the total shareholder return and earnings
per share criteria), shall be used by the Committee in establishing performance
goals for Performance Awards intended to qualify as “performance-based
compensation” for purposes of Code section 162(m):  (1)  earnings (total or per
share); (2) revenues or growth in revenues; (3) cash flow, change in cash flow
or cash flow return on investment; (4) assets, return on assets, growth in
assets, return on investment, capital or return on capital, return on equity, or
shareholder equity (total or per share); (5) economic value added or
insurance-imbedded value added; (6) operating margin; (7) net income or growth
in net income (total or per share), pretax earnings or growth in pretax earnings
(total or per share), pretax earnings before interest, depreciation and
amortization, pretax operating earnings after interest expense and before
incentives, and extraordinary or special items; (8) operating earnings or income
from operations; (9) statutory income; (10) total shareholder return; (11)
profit margins; (12) premiums and fees, or growth in premiums and fees,
including service fees; (13) book value; (14) membership and growth in
membership; (15) market share or change in market share; (16) stock price or
change in stock price; (17) market capitalization, change in market
capitalization, or return on market value; (18) economic value added or market
value added; (19) expense ratios, expense savings, budgets, product cost
reduction through advanced technology, or other expense management measures;
(20) productivity ratios or other measures of operating efficiency or
effectiveness; (21) risk-based capital ratio; (22) ratio of claims or loss costs
to revenues; (23) satisfaction measures: customer, provider, or employee;
(24) implementation or completion of critical projects or processes; (25)
product development, product release schedules, new product innovation, brand
recognition/acceptance; or (26) any of the above goals as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of comparator companies.  One or more of the foregoing business criteria shall
be exclusively used in establishing performance goals for Annual Incentive
Awards granted to a Covered Employee under Section 8(c).
 
(iii) Performance Period; Timing for Establishing Performance
Goals.  Achievement of performance goals with respect to such Performance Awards
shall be measured over a performance period, which may overlap with another
performance period or periods, of up to ten (10) years, as specified by the
Committee.  Performance goals shall be established not later than ninety (90)
days after the beginning of any performance period applicable to such
 
 
 
 

--------------------------------------------------------------------------------

 
 
Performance Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code section 162(m).
 
(iv) Settlement of Performance Awards; Other Terms.  Settlement of  Performance
Awards shall be in cash, Stock, other Awards or other property, including
deferred payments in any such forms, in the discretion of the Committee.  The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance Awards, but may not exercise
discretion to increase any such amount payable to a Covered Employee in respect
of a Performance Award subject to this Section 8(b).  The Committee shall
specify the circumstances in which such Performance Awards shall be paid or
forfeited in the event of Termination of Employment by the Participant prior to
the end of a performance period or settlement of Performance Awards.  Except as
may be otherwise determined by the Committee, Performance Awards shall be
settled and paid after the end of the relevant performance period and on or
before the fifteenth (15th) day of the third (3rd) month following the end of
the performance period.
 
(c) Annual Incentive Awards Granted to Designated Covered Employees.  If the
Committee determines that an Annual Incentive Award to be granted to an Eligible
Person who is or may become a Covered Employee should qualify as
“performance-based compensation” for purposes of Code section 162(m), the
payment, grant, exercise and/or settlement of such Annual Incentive Award shall
be contingent upon the achievement of pre-established performance goals and
other terms set forth in this Section 8(c).
 
(i) Potential Annual Incentive Awards.  Not later than the end of the ninetieth
(90th) day after the beginning of each fiscal year of the Corporation, or at
such other date as may be required or permitted for “performance-based
compensation” under Code section 162(m), the Committee shall determine the
Eligible Persons who will potentially receive Annual Incentive Awards, and the
amounts potentially payable thereunder, for that fiscal year of the
Corporation.  In the case of individual Annual Incentive Awards intended to
qualify for the “performance-based compensation” exemption under Code section
162(m), the amount potentially payable shall be based upon the achievement of a
performance goal or goals based on one or more of the business criteria set
forth in Section 8(b)(ii) in the given performance year, as specified by the
Committee; in other cases, such amount shall be based on such criteria as shall
be established by the Committee.  In all cases, the maximum Annual Incentive
Award of any Participant shall be subject to the limitation set forth in Section
4(d).
 
(ii) Determination of Annual Incentive Awards.  After the end of each fiscal
year of the Corporation, the Committee shall determine the amount, if any, of
potential Annual Incentive Awards otherwise payable to each Participant.  The
Committee may, in its discretion, determine that the amount payable to any
Participant as a final Annual Incentive Award shall be increased or reduced from
the amount of his or her potential Annual Incentive Award, including a
determination to make no final Award whatsoever, but may not exercise discretion
to increase any such amount in the case of an Annual Incentive Award intended to
qualify for the “performance-based compensation” exemption under Code section
162(m).  The Committee shall specify the circumstances in which an Annual
Incentive Award shall be paid or forfeited in the event of Termination of
Employment by the Participant prior to the end of a fiscal year or settlement of
such Annual Incentive Award.  Except as may be otherwise determined by the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Committee, Annual Incentive Awards shall be settled and paid after the end of
the relevant fiscal year and on or before the fifteenth (15th) day of the third
(3rd) month following the end of the fiscal year of the Corporation.
 
(d) Written Determinations.  All determinations by the Committee as to the
establishment of performance goals, the amount of any potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards under Section 8(b), and the amount of any  potential
individual Annual Incentive Awards and the amount of final Annual Incentive
Awards under Section 8(c), shall be made in writing in the case of any Award
intended to qualify for the “performance-based compensation” exemption under
Code section 162(m).  The Committee may not delegate any responsibility relating
to any Performance Awards or Annual Incentive Awards intended to qualify for the
“performance-based compensation” exemption under Code section 162(m).
 
(e) Status of Section 8(b) and Section 8(c) Awards Under Code Section
162(m).  It is the intent of the Corporation that Performance Awards and Annual
Incentive Awards under Sections 8(b) and (c) granted to persons who are
designated by the Committee as likely to be “Covered Employees” within the
meaning of Code section 162(m) shall, if so designated by the Committee,
constitute “performance-based compensation” within the meaning of Code section
162(m) and regulations thereunder.  Accordingly, the terms of Sections 8(b),
(c), (d) and (e), including the definitions of “Covered Employee” and other
terms used therein, shall be interpreted in a manner consistent with Code
section 162(m).  If any provision of the Plan as in effect on the date of
adoption or any agreements relating to Performance Awards or Annual Incentive
Awards that are designated as intended to comply with the “performance-based
compensation exemption” of Code section 162(m) does not comply or is
inconsistent with the requirements of Code section 162(m) thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
 
9. Change of Control.  In the event of a “Change of Control,” the following
shall provisions shall apply unless otherwise provided in the applicable Award
Agreement:
 
(a) Options and SARs.  Any Option or SAR carrying a right to exercise that was
not previously exercisable and vested shall become fully exercisable and vested
as of the time of the Participant’s involuntary Termination of Employment, other
than for “cause” (as defined in the applicable Award Agreement), provided such
Termination of Employment occurs within two (2) years after such Change of
Control and shall remain exercisable and vested for the balance of the stated
term of such Option or SAR, subject only to applicable restrictions set forth in
Section 10(a);
 
(b) Restricted Stock, Restricted Stock Units and Deferred Stock Units.  The
restrictions, deferral of settlement, and forfeiture conditions applicable to
any Restricted Stock, Restricted Stock Units or Deferred Stock Units granted
under the Plan shall lapse and such Awards shall be deemed fully vested as of
the time of the Participant’s involuntary Termination of Employment, other than
for “cause” (as defined in the applicable Award Agreement), provided such
Termination of Employment occurs within two (2) years after such Change of
Control, provided that, notwithstanding the foregoing, the settlement of any
Award that constitutes non-qualified deferred compensation under Code section
409A shall be made on the
 
 
 
 

--------------------------------------------------------------------------------

 
 
earliest permissible payment event under Code section 409A and the regulations
thereunder (but shall not be subject to vesting or forfeiture provisions
following such Termination of Employment); and
 
(c) Other Awards.  The rights and obligations respecting, and the payment of,
all other Awards under the Plan shall be governed solely by the provisions of
the Severance Benefit Plan.
 
10. General Provisions.
 
(a) Compliance with Legal and Other Requirements.  The Corporation may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Corporation are listed or quoted, or
compliance with any other obligation of the Corporation, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, regulations, listing requirements or other obligations.  The
foregoing notwithstanding, in connection with a Change of Control, the
Corporation shall take or cause to be taken no action, and shall undertake or
permit to arise no legal or contractual obligation, that results or would result
in any postponement of the issuance or delivery of Stock or payment of benefits
under any Award or the imposition of any other conditions on such issuance,
delivery or payment, to the extent that such postponement or other condition
would represent a greater burden on a Participant than existed on the ninetieth
(90th) day preceding the Change of Control.
 
(b) Limits on Transferability; Beneficiaries.  No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Corporation or a Subsidiary), or
assigned or transferred by such Participant for value or consideration.  Awards
may be transferred by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative.  Awards and
other rights (other than ISOs and SARs in tandem therewith) may be transferred
to one or more Beneficiaries or other transferees other than for value or
consideration during the lifetime of the Participant, and may be exercised by
such transferees in accordance with the terms of such Award, but only if and to
the extent such transfers are permitted by the Committee pursuant to the express
terms of an Award Agreement (subject to any terms and conditions which the
Committee may impose thereon).  A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Adjustments.
 
(i) In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, Disaffiliation for consideration, or similar
event affecting the Corporation or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (A) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under this Plan; (B) the various maximum limitations set forth in
Sections 4(a) and 4(d) upon certain types of Awards and upon the grants to
individuals of certain types of Awards; (C) the number and kind of Shares or
other securities subject to outstanding Awards; and (D) the exercise price of
outstanding Awards.
 
(ii) In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Corporation, or a Disaffiliation,
separation or spinoff, in each case without consideration, or other
extraordinary dividend of cash or other property to the Corporation’s
shareholders, the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
this Plan; (B) the various maximum limitations set forth in Sections 4(a) and
4(d) upon certain types of Awards and upon the grants to individuals of certain
types of Awards; (C) the number and kind of Shares or other securities subject
to outstanding Awards; and (D) the exercise price of outstanding Awards.
 
(iii) In the case of Corporate Transactions, such adjustments may include,
without limitation, (A) the cancellation of outstanding Awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Awards, as determined by the Committee or the Board
in its sole discretion (it being understood that in the case of a Corporate
Transaction with respect to which shareholders of Common Stock receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Committee that the value of a
Stock Option or Stock Appreciation Right shall for this purpose be deemed to
equal the excess, if any, of the value of the consideration being paid for each
Share pursuant to such Corporate Transaction over the exercise price of such
Stock Option or Stock Appreciation Right shall conclusively be deemed valid);
(B) the substitution of other property (including, without limitation, cash or
other securities of the Corporation and securities of entities other than the
Corporation) for the Shares subject to outstanding Awards; and (C) in connection
with a Disaffiliation, arranging for the assumption of Awards, or replacement of
Awards with new awards based on other property or other securities (including,
without limitation, other securities of the Corporation and securities of
entities other than the Corporation), by the affected Subsidiary, Affiliate, or
division or by the entity that controls such Subsidiary, Affiliate, or division
following such Disaffiliation (as well as any corresponding adjustments to
Awards that remain based upon Corporation securities).
 
(iv) The Committee is authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards (including Performance Awards and
performance goals, and Annual Incentive Awards and performance goals relating
thereto) in recognition of unusual or nonrecurring events (including, without
limitation, events described in clauses (i) and (ii) above, as well as
acquisitions and dispositions of businesses and assets)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
affecting the Corporation, any Subsidiary or any business unit, or the financial
statements of the Corporation or any Subsidiary, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Corporation, any Subsidiary or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be made if and to the extent
that such adjustment would cause Options, SARs, Performance Awards granted under
Section 8(b) or Annual Incentive Awards granted under Section 8(c) to
Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code section 162(m) and
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code section 162(m) and regulations thereunder or be made in
a manner that will be treated under Code section 409A as the grant of a new
Option or SAR.
 
(v) Any adjustments made pursuant to this Section 10(c) to Awards that are
considered “deferred compensation” within the meaning of Code section 409A shall
be made in compliance with the requirements of Code section 409A.  Any
adjustments made pursuant to this Section 10(c) to Awards that are not
considered “deferred compensation” subject to Code section 409A shall be made in
such a manner as to ensure that after such adjustments, either (A) the Awards
continue not to be subject to Code section 409A or (B) there does not result in
the imposition of any penalty taxes under Code section 409A in respect of such
Awards.
 
(vi) Any adjustment under this Section 10(c) need not be the same for all
Participants.
 
(d) Taxes. No later than the date as of which an amount first becomes includible
in the gross income of a Participant or taxes are otherwise due for federal,
state, local or foreign income or employment or other tax purposes with respect
to any Award under the Plan, such Participant shall pay to the Corporation, or
make arrangements satisfactory to the Corporation regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  The obligations of the Corporation under
the Plan shall be conditional on such payment or arrangements, and the
Corporation and its Subsidiaries and Affiliates shall, to the extent permitted
by law, have the right to deduct from any payment otherwise due to such
Participant, including by withholding from any Award, any payment or
distribution of Stock relating to an Award under the Plan, or any payroll or
other payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Corporation and the Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award.  This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis in the discretion of
the Committee.  However, this authority shall not include withholding of taxes
above the statutorily required withholding amounts where such excess withholding
would result in an earnings charge to the Corporation under U.S. generally
accepted accounting principles.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e) Limitation on Rights Conferred Under Plan.  Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Corporation or a Subsidiary, (ii) interfering in any
way with the right of the Corporation or a Subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and Eligible Persons, or (iv)
conferring on a Participant any of the rights of a shareholder of the
Corporation unless and until the Participant is duly issued or transferred
Shares in accordance with the terms of an Award.
 
(f) Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Corporation; provided that the Committee may authorize the
creation of trusts and deposit therein cash, Stock, other Awards or other
property, or make other arrangements to meet the Corporation’s obligations under
the Plan.  Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.  The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Committee may specify
and in accordance with applicable law.
 
(g) Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Corporation for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other compensation and incentive arrangements for
employees, agents and brokers of the Corporation and its Subsidiaries as it may
deem desirable.
 
(h) Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award.  The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
(i) Governing Law.  The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award Agreement shall be determined in
accordance with the laws of the State of Indiana, without giving effect to
principles of conflicts of laws, and applicable federal law.
 
(j) Code Section 409A.  The Plan is intended to comply with the requirements of
Code section 409A or an exemption or exclusion therefrom and, with respect to
amounts that are subject to Code section 409A, it is intended that the Plan be
administered in all respects in accordance with Code section 409A.  Accordingly,
any action taken under the Plan, including any acceleration under Section 7(c),
delay under Section 10(a), or conversion into Deferred Stock Units under Section
6, shall be made in compliance with Code section 409A.  Notwithstanding anything
to the contrary contained herein, no Option or SAR granted under the Plan shall
contain any feature for the deferral of compensation.  Each payment under any
Award
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
that constitutes non-qualified deferred compensation subject to Code section
409A shall be treated as a separate payment for purposes of Code section
409A.  In no event may a Participant, directly or indirectly, designate the
calendar year of any payment to be made under any Award that constitutes
non-qualified deferred compensation subject to Code section
409A.  Notwithstanding any other provision of the Plan or any Award Agreement to
the contrary, in the event that a Participant is a “specified employee” within
the meaning of Code section 409A (as determined in accordance with the
methodology established by the Corporation), amounts that constitute
“non-qualified deferred compensation” within the meaning of Code section 409A
that would otherwise be payable during the six (6) month period immediately
following a Participant’s Separation from Service by reason of such Separation
from Service shall instead be paid or provided on the first business day of the
7th month following the month in which the Participant’s Separation from Service
occurs.  If the Participant dies following the Separation from Service and prior
to the payment of any amounts delayed on account of Code section 409A, such
amounts shall be paid to the personal representative of the Participant’s estate
within thirty (30) days following the date of the Participant’s death (with the
first date following the date of the Participant’s death being the first day of
such thirty (30)-day period).  Interest shall not accrue on such amounts during
the period of delay.
 
(k) Limitation on Dividend Reinvestment and Dividend Equivalents.  Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units, shall only be permissible if sufficient Shares
are available under Section 4 for such reinvestment or payment (taking into
account then-outstanding Awards).  If sufficient Shares are not available for
such reinvestment or payment, such reinvestment or payment shall be made in the
form of a grant of Restricted Stock Units equal in number to the Shares that
would have been obtained by such payment or reinvestment, the terms of which
Restricted Stock Units shall provide for settlement in cash and for dividend
equivalent reinvestment in further Restricted Stock Units on the terms
contemplated by this Section 10(k).
 
11. Term, Amendment and Termination.
 
(a) Effectiveness.  The Plan was approved by the Board, subject to and
contingent upon approval by the Corporation’s shareholders.  The Plan will be
effective as of the date of such approval by the Corporation’s shareholders (the
“Effective Date”).
 
(b) Termination.  The Plan will terminate on the tenth (10th) anniversary of the
Effective Date.  Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.
 
(c) Amendment of Plan.  The Board or the Committee may amend, alter, suspend,
discontinue or terminate the Plan, but no amendment, alteration or
discontinuation shall be made that would materially and adversely affect the
rights of a Participant with respect to a previously granted Award without such
Participant’s consent, except such an amendment made to comply with applicable
law, including, without limitation, Code section 409A, Applicable Exchange
listing standards or accounting rules.  In addition, no amendment shall be made
to the Plan without the approval of the Corporation’s shareholders to the extent
such approval is required by applicable law or the listing standards of the
Applicable Exchange.
 
(d) Amendment of Awards.  Subject to Section 7(b), the Committee may
unilaterally waive any conditions or rights under, or amend, alter, suspend,
discontinue or terminate any Award theretofore granted and any Award Agreement
relating thereto, except as otherwise provided in the Plan, but no such action
shall without the Participant’s consent materially and adversely affect the
rights of any Participant with respect to an outstanding Award, except such an
amendment made to cause the Plan or Award to comply with applicable law,
including, without limitation, Code section 409A, Applicable Exchange listing
standards or accounting rules.
 







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------